DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-04-22.
Claims 27-28 are withdrawn.
Claims 2, 5-9, 11-20, 22-23, 25-26 and 29 are canceled.

Election/Restrictions
This application contains withdrawn claims 27-28 drawn to an invention nonelected.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Applicant's arguments filed 06-29-22 have been fully considered but they are not persuasive.
A. Applicant argues that using a “Serializer/Deserializer (SER/DES)” is not a well-known/obvious/a design choice.
This argument is not persuasive because
1) Applicant mixed “Serial I/O” with “Serializer/Deserializer (SER/DES)”; A “Serial I/O” is a well-known and generic term of a communication method or device, which handles the basic serial communications; while a “Serializer/Deserializer (SER/DES)” is using a special way doing the specified serial communications.
2) The term “Serializer/Deserializer (SER/DES)” applicant argued is not in the claims at all.
3) Since a Serial I/O is generic, basic and well-known and very common for input/output of communication data in the art; and the  since Shibata discloses the staked semiconductor dies connected to a circuit board (10, fig. 2), and die stack communicating with the circuit board (fig, 2) through the vias (9, fig. 2) and contact pads (pads on circuit board, fig. 2); since for the semiconductor device to work properly, there must be at least an input/output interconnecting between the die stack and the circuit board, and that allows the circuits to perform variety functions, including input and output signals to and from the die stack to the circuit board; therefore, it would have been obvious to one having ordinary skill in the art to use one or more Serial I/O(s) in the electronic device of Shibata, in order to have variety design choice of type (serial or parallel) of the input/output signal for the electronic device, and since Serial I/O(s) is well-known and very common for being used for input/output signals in the art.
B. Applicant argues that chip 1 of Shibata is not a Redistribution Layer. In addition, a circuit board (element 10) is not a substrate.
This argument is not persuasive because
1) Shibata disclosed a die of chip 1 (fig. 1-3), Shibata also disclosed one or more Redistribution layer(s) in the chip 1 (L11, 12 and 13 in 1, fig. 3).
2) the circuit board 10 is a substrate (fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 21 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US20030062620).                 
Re Claim 1, Shibata show and disclose
A system comprising: 
a die stack (fig. 1-3), wherein the die stack includes at least: 
a first die (1, fig. 1-3), 
a second die (2, fig. 1-3), 
a third die (3 or 4, fig. 1-3), 
the second die is stacked vertically on top of the first die (fig. 1-3), and
the third die is stacked horizontally in relation to the first die and/or the second die (fig. 1-3); 
one or more Redistribution Layer(s) (L11, 12 and 13 in 1, fig. 3); 
one or more Through Via(s) (9, 23 and 24, fig. 2); 
Shibata disclosed claimed invention except for Shibata does not explicitly disclose one or more Serial I/O(s); however, since Shibata disclosed the staked semiconductor dies connected to a circuit board (10, fig. 2), and die stack communicating with the circuit board (fig, 2) through the vias (9, fig. 2) and contact pads (pads on circuit board, fig. 2); since for the semiconductor device to work properly, there must be at least an input/output communicating between the die stack and the circuit board, and that allows the circuits to perform variety functions, including input and output signals to and from the die stack to the circuit board; and since a term of serial I/O is generic, basic, well-known and very common for input/outputs of communication data in the art, and it is just a design choice of type (serial or parallel) of input/output signal for the electronic device; therefore, it would have been obvious to one having ordinary skill in the art to use one or more Serial I/O(s) in the electronic device of Shibata, in order to have variety design choice of type of the input/output signal for the electronic device, and since Serial I/O(s) is well-known and very common for being used for input/output signals in the art;
one or more contact pad(s) (contact pads for connecting solder bump 2b, 3b and 8, fig. 2), wherein 
said one or more contact pad(s) (pads for connecting left bumps 2b and 8, and right bumps 3b and 8, fig. 1-2) is/are located along at least one edge of the first die; 
one or more passive component(s) (for the semiconductor device to work properly, there must be passive component(s) in the package system); and
a substrate (circuit board 10, fig. 2), 
wherein said first die and/or said second die and/or said third die includes said one or more Through Via(s) and said one or more Serial I/O(s) (fig. 2-3), 
said one or more Serial I/O(s) is/are configured to communicate through said one or more Through Via(s) and/or through said one or more Redistribution Layer(s) (fig. 2-3), 
said one or more Through Via(s) is/are configured to route and connect to said one or more contact pad(s) on said die stack which is coupled to said substrate (fig. 2), and
said one or more passive component(s) is/are coupled to said substrate (the passive component(s) must be coupled to the circuit board for a working device system).
Re Claim 4, Shibata show and disclose
The system according to claim 1, wherein said first die and said second die are stacked where said one or more Redistribution Layer(s) are not stacked between them (fig. 3).
Re Claim 10, Shibata show and disclose
The system according to claim 1, wherein at least one die of said plurality of dies has no Through Via(s) (3 and 6, fig. 2).
Re Claim 21, Shibata show and disclose
The system according to claim 1, wherein said first die and said second die are stacked directly in contact with one another (fig. 1-3).
Re Claim 30, Shibata show and disclose
The system according to claim 1, wherein said substrate does not contain said Through Via(s) (fig. 2).
Re Claim 31, Shibata show and disclose
The system according to claim 1, wherein only the die stack contains said Through Via(s) (fig. 2).
Re Claim 32, Shibata show and disclose
The system according to claim 1, wherein only the die stack contains said Through Via(s) (fig. 2), and said substrate does not contain said Through Via(s) (fig. 2).
Re Claim 33, Shibata show and disclose
The system according to claim 1, wherein said Through Via(s) pass through only the die stack (fig. 2), and said Through Via(s) do not pass through said substrate (fig. 2).
Re Claim 34, Shibata show and disclose
	wherein at least one of said first die, said second die or said third die (3 or 4, fig. 1-2) does not contain said Through Via(s).
Claims 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Teig (US8201124).
Re Claim 3, Shibata show and disclose
The system according to claim 1, 
	Shibata does not disclose
one or more wirebond(s), wherein said first die and/or said second die is wirebonded to said substrate and/or said one or more contact pad(s).
	Teig teaches a device wherein
one or more wirebond(s) (wirebonds, fig. 6), wherein said first die and/or said second die is wirebonded to said substrate and/or said one or more contact pad(s) (fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art to add wirebonds as taught by Teig in the electronic device of Shibata, in order to have variety design choice of type of die connecting for the electronic device, and since using wirebond for connection between electrical parts is well-known and common in the art.
Re Claim 24, Shibata show and disclose
The system according to claim 1, one or more serial I/O(s) (see claim 1 above), and said first die and said second die are stacked directly in contact with one another (fig. 2);
Shibata does not disclose
the system further comprising: one or more memory block(s); wherein said one or more serial I/O(s) comprises of at least a first type of serial I/O(s) and a second type of serial I/O(s).
Teig teaches a device wherein
	one or more memory block(s) (some of the IC are accompanied by a non-volatile memory (e.g., flash memory) that stores all the various configuration, [col. 16, line 4]; Some of these macroblocks can include a memory, a microprocessor, digital signal processor, etc. [col. 1, line 55]); and one or more serial I/O(s), wherein said one or more serial I/O(s) comprises of at least a first type of serial I/O(s) and a second type of serial I/O(s) (an internal array of logic circuits (also called logic blocks) that are connected together through numerous interconnect circuits (also called interconnects) and that are surrounded by input/output blocks. Like some other configurable IC's, the logic circuits and the interconnect circuits of an FPGA are configurable (i.e., they can be configured to perform different functions and operations by receiving different configuration data), [col. 1, line 42]).
Therefore, it would have been obvious to one having ordinary skill in the art to use memory ICs and different serial I/O circuits as taught by Teig in the electronic device of Shibata, in order to have design choice of type of die and to perform variety circuit functions for the electronic device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848